Whitfield, L,
delivered the opinion of the court.
Several considerations show that the contention of appellee cannot be sound. That contention is that each chancery clerk, no matter how many, who may act as guardian of a minor, *122under the provisions of § 2189 of the code of 1892, is entitled to 5 per centum on the value not only of all the personal estate, and of the income from the real estate, but of the value of the corpus of all his real estate also. Of course, so far as the mode adopted by the chancellor of arriving at the compensation is concerned, it amounts to nothing, so long, as to amount, he keeps within the legal limit. But- the argument stresses too exclusively a single word, “estate.” It is not so much the meaning of this word, isolated]y looked at, as its meaning in the phrase, “amount of the estate . . . settled by him.” Looking to the whole context all related statutes, especially § 2225, and the subject-matter dealt with, we think it is clear that a guardian is not. ordinarily entitled to any commissions upon the value of the corpus of his ward’s real estate, and that the word “estate,” in the phrase “amount of the estate settled by him,” means personal estate proper, and the income of the realty. The court looks to the real estate to ascertain its income, and allows commissions on that. But it was assuredly never intended to allow commissions on the value of the corpus of the real estate. He is to be compensated for his “trouble.” Ordinarily he has no “trouble” with regard to real estate beyond paying taxes, etc., and collecting rents, and for this commissions on the amount of the income of the real estate are compensation deemed adequate. He is paid for his “trouble” in respect to the “estate settled by him” — the estate he deals with, and that does not ordinarily include the corpus of the real estate. We are not dealing with the case of a guardian who sells his ward’s lands under the order of the court, nor with any conceivable case where he might deal with the corpus otherwise than in the usual way. This guardian paid taxes, redeemed lands from tax sales, rented them, etc.
Section 2189 provides that he shall “not be allowed more than ten per centum on the amount of the estate, if finally settled by him, or not more than five per centum if not so settled.” *123Here there was a guardian before this one — -the former chancery clerk; and one after him — the appellant, Bass.
If appellee's contention be sound, each guardian could have been allowed not only five per centum on the amount of the personal estate, and of the income of the real estate, but five per centum also on the value of the corpus of the real estate; or, in other words, fifteen per centum on the amount of the estate, real and personal, would thus be allowed, though the statute positively limits the compensation to ten per centum of the “amount of the estate settled."
Again, if appellee’s contention were sound, the clerk should give a bond when “the estate of the ward exceeds in value the penalty of his official bond," additional to his official bond. Nothing of the sort was done here, though the lands are estimated by the guardian himself at seventy thousand dollars.
Again, the guardian asked the chancellor to allow him commissions on the value of the corpus of the estate, which he refused to do, but expressly fixed the compensation at ten per centum — not five per centum; and limited it to the personal estate proper and income of the real estate.
These three considerations show that the chancellor thought, correctly, commissions should not be allowed on the corpus of the real estate. Cases may readily be imagined where lands might be worth large sums, and yet rent for very small ones. Take an almost wholly uncleared farm in the Delta worth $20,000; but, renting on pome small cleared acreage for $1,000. According to appellees’ theory each chancery clerk or guardian would be entitled to five per centum on the value of the corpus —$20,000—being $1,000, thus absorbing the whole rent, and also to five per centum on this sum of $1,000 rent. Such folly cannot be imputed to the legislature. Statutes must receive a reasonable application, looking to their purpose, the whole context, and the subject-matter dealt with, not narrowly to isolated words.
In § 2225 the phrase “value of the estate’’ occurs, and yet *124it is plain that the basis fixed by that statute for the computation of commissions is the “value of the estate” passing through his hands, “settled by him,” as shown by the disbursements and receipts of the various annual accounts and the final account. The record leaves the matter of the rent and notes, as to whether they are for 1895 or 1896, in some confusion. But it was manifest error to allow the appellee ten per centum as shown by the record, he not having finally settled the estate.
Reversed, demurrer overruledand remanded with have to-answer in thirty days after mandate filed in the court below.